        Case 1:18-cr-00286-DKC Document 80 Filed 07/10/20 Page 1 of 4


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA
                                      :

       v.                             :     Criminal No. DKC 18-0286-1

                                      :
ROJEAN MORGAN
                                      :

                        MEMORANDUM OPINION AND ORDER

       Mr. Rojean Morgan filed a motion to modify his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) on May 29, 2020.                   (ECF

No. 76).    He supplemented his motion on July 7, 2020.               (ECF No.

79).   He requests immediate release to home confinement due to the

“unprecedented threat of COVID-19.”               He relates that he suffers

from    blood   clots    and    shortness    of    breath,”    “Saladoses     and

hypothermia” and “is placed amongst the one most likely to catch

the Coronovirus and suffer immediate harm if not death.”               He also

notes that he has four children and a grandchild, and that his

mother requires continuous care and depends on friends to care for

her.

       Ordinarily, “[t]he court may not modify a term of imprisonment

once it has been imposed.”           18 U.S.C. § 3582(c) (2018).            This

general rule is subject to certain exceptions, including the

compassionate    release       provision,    which    allows   the   Bureau   of

Prisons (“BOP”) to seek a modification of a prisoner’s sentence.

See id. § 3582(c)(1)(A).          Under the First Step Act of 2018, the
          Case 1:18-cr-00286-DKC Document 80 Filed 07/10/20 Page 2 of 4


compassionate release provision was modified to allow prisoners

also to seek a sentencing reduction directly from the Court.              The

provision now provides, in relevant part, that:

              The   court  may   not   modify   a  term   of
              imprisonment once it has been imposed except
              that:
              (1) in any case that—
              (A) the court, upon motion of the Director of
              the Bureau of Prisons, or upon motion of the
              defendant after the defendant has fully
              exhausted all administrative rights to appeal
              a failure of the Bureau of Prisons to bring a
              motion on the defendant’s behalf or the lapse
              of 30 days from the receipt of such request by
              the warden of the defendant’s facility,
              whichever is earlier, may reduce the term of
              imprisonment (and may impose a term of
              probation or supervised release with or
              without conditions that does not exceed the
              unserved portion of the original term of
              imprisonment), after considering the factors
              set forth in section 3553(a) to the extent
              that they are applicable, if it finds that—

              (i) extraordinary and compelling            reasons
              warrant such a reduction;

                                  *    *       *

              and that such a reduction is consistent with
              applicable policy statements issued by the
              Sentencing Commission[.]

      Mr. Morgan submitted his request to the warden on April 9,

2020 (ECF No. 78), and more than 30 days have elapsed, thus

satisfying the administrative exhaustion requirement.             Mr. Morgan

is confined at FCI Fort Dix.          As of July 7, 2020, the Bureau of

Prisons website reports 14 inmates have tested positive for COVID-

19   at    Fort   Dix.     COVID-19   Coronavirus,     https://www.bop.gov/

coronavirus/ (last visited July 7, 2020).            Mr. Morgan is serving
                                           2
         Case 1:18-cr-00286-DKC Document 80 Filed 07/10/20 Page 3 of 4


a   108-month      sentence     imposed     on       September      16,     2019,    on    his

convictions for conspiracy to distribute and possess with intent

to distribute cocaine and heroin and possession with intent to

distribute cocaine and heroin.                   His current release date is

January 2, 2026.

      While all share concern over the public health challenges

caused     by    COVID-19,      and    appreciate          the     heightened       anxiety

experienced by those incarcerated in correctional facilities, the

reasons stated by Mr. Morgan do not satisfy the standard for

compassionate release.          See, e.g., United States v. Hood, 2020 WL

2091070    (W.D.N.C.      April    30,    2020)       (“Without         a   particularized

susceptibility       to   the     disease    and       a    particularized          risk    of

contracting the disease at his prison facility, . . . Defendant

has not shown that ‘extraordinary and compelling reasons’ warrant

his release.”)       As pointed out by others, the BOP has instituted

enhanced health and safety regulations to combat the spread of the

disease.        See also, United States v. Humphries, 2020 WL 2331247

(W.D.N.C. May 11, 2020) (“[T]he mere fact that the Defendant faces

a potential risk of contracting COVID-19 is not sufficient to

justify his release. As the Court of Appeals for the Third Circuit

recently noted, ‘the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot

independently        justify          compassionate              release,       especially

considering       BOP’s    statutory        role,          and    its       extensive      and

professional efforts to curtail the virus’s spread.’”) (quoting
                                                 3
         Case 1:18-cr-00286-DKC Document 80 Filed 07/10/20 Page 4 of 4


United    States     v.   Raia,    954    F.3d   594,   597    (3d    Cir.   2020)).

Moreover,     even    had    Mr.   Morgan    satisfied        the    threshold   for

consideration, the length of his recently imposed sentence, when

considered     in    light    of    the    appropriate        sentencing     factors

including the need for punishment and deterrence, would result in

denial of relief.

     Accordingly, the motion for compassionate release (ECF No.

76) BE, and the same hereby IS, DENIED.


July 10, 2020                                      /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                             4
